 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Plaintiff
     LAS VEGAS DEVELOPMENT GROUP, LLC
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
                                                   ***
10
     LAS VEGAS DEVELOPMENT GROUP, LLC, )
11   a Nevada limited liability company,             )
                                                     )
12                                        Plaintiff, )   Case No.   2:15-cv-00917-GMN-NJK
                                                     )
13   vs.                                             )
                                                     )
14   2014-3 IH EQUITY OWNER, LP, a Delaware )
     limited partnership; BANK OF AMERICA,           )
15   NA, a National Banking Association;             )
     MERIDIAN FORECLOSURE SERVICE, a                 )
16   California corporation; THR NEVADA II, LP a )
     Delaware limited partnership; THR               )
17   PROPERTY BORROWER, LP, a Delaware               )
     limited partnership; THR PROPERTY               )
18   GUARANTOR, LP, a Delaware limited               )
     partnership; THR PROPERTY HOLDCO, LP, a )
19   Delaware limited partnership; 2014-3 IH         )
     PROPERTY HOLDCO, LP, a Delaware limited )
20   partnership; 2014-3 IH BORROWER, LP, a          )
     Delaware limited partnership; GERMAN            )
21   AMERICAN CAPITAL CORPORATION, a )
     Maryland corporation; CHRISTIANA TRUST, )
22   an unknown business entity; DOE individuals I )
     through XX; and ROE CORPORATIONS I              )
23   through XX,                                     )
                                                     )
24                                       Defendants. )
     ______________________________________ )
25
                    UNOPPOSED MOTION TO EXTEND TIME TO RESPOND
26                      TO MOTIONS FOR SUMMARY JUDGMENT
                                   (First Request)
27
            COMES NOW Defendant, LAS VEGAS DEVELOPMENT GROUP, LLC (“LVDG”),
28
                                               Page 1 of 4                        7832 Marksville
     Case 2:15-cv-00917-GMN-NJK Document 96 Filed 10/11/19 Page 2 of 4



 1   and hereby moves for an extension of time related to Defendants’ pending Motions for Summary

 2   Judgment, stating as follows:

 3          1.     On September 12, 2019, Defendants, 2014-3 IH Equity Owner, LP; THR Nevada

 4                 II, LP; THR Property Borrower, LP; THR Property Guarantor, LP, THR Property

 5                 Holdco, LP; and 2014-1 IH Property Holdco, LP filed a Motion for Summary

 6                 Judgment herein [ECF #86]. A response to said Motion was due on October 3,

 7                 2019.

 8          2.     On September 12, 2019, Defendant, Bank of America, N.A., filed a Motion for

 9                 Summary Judgment herein [ECF #87]. A response to said Motion was due on

10                 October 3, 2019.

11          3.     When the office of LVDG’s counsel received the subject Motions for Summary

12                 Judgment, it erroneously calendared the date on which Responses were to be filed.

13                 As a result, responses were not timely filed.

14          4.     LVDG’s counsel asserts that the failure to timely file the Responses was the result

15                 of excusable neglect.

16          5.     LVDG respectfully requests that its time to respond to the Defendants’ Motions

17                 for Summary Judgment [ECF #86, 87] be extended nunc pro tunc until October

18                 28, 2019.

19          6.     Counsel for LVDG has corresponded with each of the Movants’ counsel and each

20                 has advised that he is not opposed to the relief requested.

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                               Page 2 of 4                                  7832 Marksville
 1   7.   This Motion is made in good faith and not for purpose of delay.

 2   DATED this    11th    day of October, 2019.

 3                                     ROGER P. CROTEAU & ASSOCIATES, LTD.

 4
 5                                      /s/ Timothy E. Rhoda
                                       ROGER P. CROTEAU, ESQ.
 6                                     Nevada Bar No. 4958
                                       TIMOTHY E. RHODA, ESQ.
 7                                     Nevada Bar No. 7878
                                       9120 West Post Road, Suite 100
 8                                     Las Vegas, Nevada 89148
                                       (702) 254-7775
 9                                     Attorney for Plaintiff
                                       LAS VEGAS DEVELOPMENT GROUP, LLC
10
11
12                                     IT IS SO ORDERED.

13
                                       _________________________________
14                                     Gloria M. Navarro, District Judge
                                       United States District Court
15
                                                   18 day of October, 2019.
                                       DATED this ____
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     Page 3 of 4                              7832 Marksville
 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this       11th         day of October, 2019, I served via the
     United States District Court CM/ECF electronic filing system, the foregoing UNOPPOSED
 3   MOTION TO EXTEND TIME TO RESPOND TO MOTIONS FOR SUMMARY
     JUDGMENT (First Request) to the following parties:
 4
            Matthew K Schriever                          Douglas D. Gerrard
 5          HUTCHISON & STEFFEN                          Gerrard, Cox & Larsen
            10080 W ALTA DR, STE 200                     2450 St. Rose Parkway, Suite 200
 6          LAS VEGAS, NV 89145                          Henderson, NV 89074
            702-385-2500                                 702-796-4000
 7          702-385-2086 (fax)                           702-796-4848 (fax)
            mschriever@hutchlegal.com                    dgerrard@gerrard-cox.com
 8          Attorneys for Defendants                     Attorneys for Defendants
            2014-3 IH Borrower, LP,                      2014-3 IH Equity Owner, LP,
 9          German American Capital                      2014-3 IH Property Holdco, LP,
            Corporation and Christiana Trust             THR Nevada II, LP, THR Property
10                                                       Borrower, LP, THR Property
            William Shane Habdas                         Guarantor, LP and THR Property
11          Akerman LLP                                  Holdco, LP
            1635 Village Center Circle, Suite 200
12          Las Vegas, NV 89134                          Fredrick J. Biedermann
            702-634-5000                                 Gerrard, Cox & Larsen
13          702-380-8572 (fax)                           2450 St. Rose Parkway, Suite 200
            william.habdas@akerman.com                   Henderson, NV 89074
14          Attorney for Defendant                       702-796-4000
            Bank of America, N.A.                        702-796-4848 (fax)
15                                                       fbiedermann@gerrard-cox.com
            Darren T Brenner                             Attorneys for Defendants
16          Akerman LLP                                  2014-3 IH Equity Owner, LP,
            1635 Village Center Circle, Suite 200        2014-3 IH Property Holdco, LP,
17          Las Vegas, NV 89134                          THR Nevada II, LP, THR Property
            702-634-5000                                 Borrower, LP, THR Property
18          702-380-8572 (fax)                           Guarantor, LP and THR Property
            darren.brenner@akerman.com                   Holdco, LP
19          Attorney for Defendant
            Bank of America, N.A.                        John T Steffen
20                                                       Hutchison & Steffen, LLC
            Scott Robert Lachman                         10080 W. Alta Drive
21          Akerman LLP                                  Suite 200
            1635 Village Center Circle, Suite 200        Las Vegas, NV 89145
22          Las Vegas, NV 89134                          702-385-2500
            702-634-5021                                 702-385-2086 (fax)
23          scott.lachman@akerman.com                    jsteffen@hutchlegal.com
            Attorney for Defendant                       Attorneys for Defendants
24          Bank of America, N.A.                        2014-3 IH Borrower, LP,
                                                         German American Capital
25                                                       Corporation and Christiana Trust

26
                                                    /s/ Timothy E. Rhoda
27                                               An employee of ROGER P. CROTEAU &
                                                 ASSOCIATES, LTD.
28
                                               Page 4 of 4                                  7832 Marksville
